In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00272-CV
                               __________________


                           IN RE JOHNNY LEWIS JR.

__________________________________________________________________

                          Original Proceeding
            172nd District Court of Jefferson County, Texas
                      Trial Cause No. E-205,714
__________________________________________________________________

                           MEMORANDUM OPINION

      In a petition seeking relief through a writ of mandamus, Johnny Lewis Jr.

complains the trial court abused its discretion by failing to rule on a motion he filed

in the trial court in which he asked the trial court judge to recuse from hearing his

case. After Lewis filed his petition seeking mandamus relief, we notified him that

the petition he filed was defective. We sent him a letter directing him to correct the

deficiencies in his petition. We also warned him that unless he amended his petition

and cured the defects we identified in the letter we sent to him by December 21,

2020, we would dismiss his petition for mandamus relief.


                                          1
      Lewis failed to amend his petition. Instead, he sent the Court a letter, which

our Clerk filed on December 30, 2020. In it, Lewis asked this Court to order the trial

court’s clerk to prepare the clerk’s record and to provide him with a copy. But this

Court does not have jurisdiction to issue a writ of mandamus requiring an action by

a trial court clerk. Moreover, Lewis failed to serve both his petition for mandamus

and the letter he sent to this Court on the parties against whom he is seeking relief.

See Tex. R. App. P. 6.3(c) (requiring all notices and other communications filed in

the appellate court to be served on “a party if the party is not represented by

counsel”); Tex. R. App. P. 9.5(e) (requiring a document that is presented for filing

in the Court of Appeals to be accompanied by a certificate of service, which is signed

by the person who made service, shows the date and manner of service, and the name

and address of each party on which the document was served). Thus, Lewis

continues to ignore the Rules requiring litigants to serve documents filed in this

Court on the parties to the proceeding.

      For the above reasons, we dismiss Lewis’s petition without any reference to

the merits of his claims.

      PETITION DISMISSED.

                                                           PER CURIAM

Submitted on January 13, 2021
Opinion Delivered January 14, 2021

Before Golemon, C.J., Horton and Johnson, JJ.
                                          2